EJECTMENT.
After a continuance of the cause at the trial term, Mr. Bayard
moved for a writ of estrepement; and the question arose whether he was entitled to the writ as of course, without affidavit. He cited 3Blac. Com., ch. 14, sec. 2, waste, to show that it was a common law writ; but the Chief Justice suggested that the writ was given by the statute of Gloucester, and applied only to real actions and actions of waste, and not in possessory actions such as ejectment. The act of assembly (Dig. 167,) gives authority to award the writ in ejectment; thus extending the remedy: and it is but reasonable that the party applying for it should file an, affidavit showing the apprehension that waste will be done.
                  An affidavit was then filed, and the writ was ordered.